     Case 3:21-cv-00279-MEM-DB Document 21 Filed 07/26/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ANTON MCCULLOUGH                       :
                                           CIVIL ACTION NO. 3:21-0279
                   Plaintiff           :
                                                (JUDGE MANNION)
            v.                         :

KEVIN RANSOM, et al.,                  :

                   Defendants          :


                                   ORDER

      Plaintiff, Anton McCullough, an inmate confined in the State

Correctional Institution, Dallas, Pennsylvania, filed the above captioned civil

rights action pursuant to 42 U.S.C. §1983. (Doc. 1). Currently pending before

the Court is Plaintiff’s motion for appointment of counsel. (Doc. 18). For the

following reasons, the Court will deny the motion.

      Although prisoners have no constitutional or statutory right to

appointment of counsel in a civil case, Parham v. Johnson, 126 F.3d 454,

456-57 (3d Cir. 1997), the court has discretion to request “an attorney to

represent any person unable to afford counsel.” 28 U.S.C. §1915(e)(1); see

also Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals

for the Third Circuit has stated that appointment of counsel for an indigent
     Case 3:21-cv-00279-MEM-DB Document 21 Filed 07/26/21 Page 2 of 4




litigant should be made when circumstances indicate “the likelihood of

substantial prejudice to him resulting, for example, from his probable inability

without such assistance to present the facts and legal issues to the court in

a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741 F.2d

22, 26 (3d Cir. 1984).

      The initial determination to be made by the court in evaluating the

expenditure of the “precious commodity” of volunteer counsel is whether the

plaintiff’s case has some arguable merit in fact and law. Montgomery, 294

F.3d at 499. If a plaintiff overcomes this threshold hurdle, other factors to be

examined are:

      (1)   the plaintiff’s ability to present his or her own case;
      (2)   the difficulty of the particular legal issues;
      (3)   the degree to which factual investigation will be necessary and
            the ability of the claimant to pursue investigation;
      (4)   the plaintiff’s capacity to retain counsel on his or her own behalf;
      (5)   the extent to which the case is likely to turn on credibility
            determinations; and
      (6)   whether the case will require testimony from expert witnesses.

      Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57). In a

non-precedential decision, Gordon v. Gonzalez, 232 F.App’x 153, 156 (3d

Cir. 2007), the Third Circuit added two (2) other factors to be taken into

consideration: (1) the court’s willingness to aid the indigent party in




                                     -2-
     Case 3:21-cv-00279-MEM-DB Document 21 Filed 07/26/21 Page 3 of 4




presenting his or her case; and (2) the available supply of lawyers willing to

accept §1915(e) requests within the relevant geographic area.

      As an initial matter, the complaint appears to have arguable merit.

However, McCullough fails to set forth circumstances warranting

appointment of counsel. Tabron, supra, at 155-56. In his pleadings,

McCullough demonstrates the ability to present comprehensible arguments.

The legal issues in this case are relatively simple and will not require expert

testimony. Furthermore, despite his incarceration, investigation of the facts

does not seem beyond Mccullough’s capabilities. Finally, we note that this

Court does not have a large group of lawyers at its disposal to appoint as

counsel in actions such as this, nor are we confident that we could find an

attorney who would represent this action in a pro bono capacity.

      Based on the foregoing, it does not appear that McCullough will suffer

prejudice if forced to prosecute this case on his own. Furthermore, this

court’s duty to construe pro se pleadings liberally, Haines v. Kerner, 404 U.S.

519 (1972), coupled with Plaintiff’s apparent ability to litigate this action,

militate against the appointment of counsel. Hence, the court will deny

McCullough’ motion for appointment of counsel. In the event, however, that

future proceedings demonstrate the need for counsel, the matter may be

reconsidered either sua sponte or upon motion of Plaintiff.
                                     -3-
        Case 3:21-cv-00279-MEM-DB Document 21 Filed 07/26/21 Page 4 of 4




        IT IS HEREBY ORDERED that Plaintiff's motion for appointment of

counsel, (Doc. 18) is DENIED.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: July 26, 2021
21-0279-02




                                     -4-
